Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malcom Maxwell Ryidu-X seeks to appeal the district court’s order dismissing some, but not all, of his claims brought pursuant to 42 U.S.C. § 1983 (2012). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Ryidu-X seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Ryidu-X’s motion for preliminary injunction and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.